385 F.2d 788
NATIONAL LAVOR RELATIONS BOARD, Petitioner,v.BIG RUN COAL & CLAY CO., Respondent.
No. 17149.
United States Court of Appeals Sixth Circuit.
Nov. 13, 1967.

Richard S. Rodin N.L.R.B., Washington, D.C.  (Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Richard S. Rodin, Attys., N.L.R.B., Washington, D.C., on the brief), for petitioner.
Robert T. Caldwell, Ashland, Ky., for respondent.


1
Before EDWARDS, Circuit Judge, McALLISTER, Senior Circuit Judge, KENT,1 District Judge.

ORDER

2
This is a petition for enforcement of an order of the National Labor Relations Board requiring the respondent to execute a contract with United Glass and Ceramic Workers of North America, ALF-CIO-CLC and Lexington Local No. 425.  The company resisted the execution of the contract without a ratification by the members of the local union involved.


3
This case is controlled by the decision of this Court in Houchens Market of Elizabethtown, Inc. v. National Labor Relations Board, C.A. 6, 1967, 375 F.2d 208, and the cases therein cited.


4
It is ordered that enforcement of the order of the National Labor Relations Board be, and it is hereby granted.



1
 Honorable W. Wallace Kent, Chief Judge, United States District Court, Western District of Michigan, sitting by designation